On August 1, 1975 the court issued the following order:
Before CoweN, Chief Judge, Davis and Nichols, Judges.
“This case comes before the court on defendant’s motion to dismiss the petition and plaintiff’s motions for summary judgment and to strike. The plaintiff, a resident of New Hampshire, is employed at the Portsmouth Navy Yard, which is situated in Kit'tery, Maine. The United States has withheld and continues to withhold sums from her pay and turns over said sums to the State of Maine on account of income taxes that State imposes. Plaintiff would have us hold that such collection of taxes for Maine is unconstitutional, to put a stop to it by means within our power, and she asks for such other relief as may be required.
“To the extent the petition seeks injunctive or declaratory relief, it calls for action outside our jurisdiction. United States v. King, 395 U.S. 1 (1969). If, as a fro se petition, it is also construed to seek judgment for Maine taxes already withheld, we cannot grant such relief for reasons fully explained in Clincher v. United States, 205 Ct. Cl. 8, 499 F. 2d 1250 (1974), cert. denied, 420 U.S. 991 (1975). See also, 36 Maine Revised Statutes Annotated §5254 (enacted 1969). Thus we do not reach the constitutional question.
“therefore, on the motions and briefs of the parties, but without oral argument,
“it is ordered that the plaintiff’s motions for summary *1027judgment and to strike are denied, the defendant’s motion to dismiss is allowed, and the petition is dismissed.”
On October 3, 1975 the court denied plaintiff’s motion for